Exhibit 10.1

 

US GOLD CORPORATION

 

and

 

2083089 ONTARIO INC.

 

 

MANAGEMENT SERVICES AGREEMENT

 

 

November 5, 2009

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

This Management Services Agreement (the “Agreement”) is entered into as of the
5th day of November 2009, by and between 2083089 ONTARIO INC., a company
incorporated under the laws of Ontario, Canada (“208”) and US GOLD CORPORATION,
a company incorporated under the laws of the State of Colorado, U.S.A. (“US
Gold”), each a “Party” together the “Parties”.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.               208 shall, while this Agreement is in effect, directly or
indirectly supply US Gold with such services and facilities (the “Services”) as
US Gold may reasonably require. The Services shall include, but shall not be
limited to, such assistance as may from time to time be agreed between the
parties, including specifically:

 

a)              Office premises, including commercially reasonably insurance and
for certainty, all related utility charges.

b)             Office equipment, computers, supplies, and communications;

c)              Sundry expenses and disbursements;

d)             Group employee benefits;

e)              Public and investor relations support;

f)                Market analysis and research;

g)             Corporate secretarial and legal support services;

h)             Sales and marketing;

i)                 Graphics design and information technology support; and

j)                 Such other services as US Gold may from time to time
reasonably request and that 208 may reasonably provide in order to properly
perform its functions as a mining exploration company.

 

(collectively, the “Services”).

 

2.               US Gold shall, while this Agreement is in effect, supply 208
with such financial, administrative and operational personnel (“Personnel”),
which would reasonably be expected of a company engaged in the mining and
mineral exploration business. The provision of these services by US Gold shall
be deemed to reduce the cost of the Services received from 208, both of which
are to be determined on a cost recovery basis.

 

3.               In consideration of the net cost of the Services to be provided
by 208, partially offset by the net cost of the Personnel provided, US Gold will
for the Term pay to 208 a monthly sum in Canadian dollars of $5,000, or an
amount determined jointly by 208 and US Gold as set forth in paragraph 6.

 

4.               Despite anything in this agreement to the contrary, the
personnel performing the Services set out in 1(e) and 1(g) above are and shall
continue to be employees of

 

2

--------------------------------------------------------------------------------


 

US Gold, as such term is generally understood under applicable laws in the
Province of Ontario and the federal laws of Canada.

 

5.               It is hereby understood and agreed that nothing herein
contained shall in any way inhibit or restrict the choice and discretion of the
officers and directors of US Gold in conducting its business or in appointing
any person as an officer or director of US Gold.

 

6.               208 shall provide copies, upon written request from US Gold, of
its unaudited annual financial statements to US Gold’s board of directors.
Within 45 days of each year-end, 208 and US Gold shall jointly review in good
faith the cost of the Services and Personnel to determine whether the amount set
forth in Paragraph 3 is appropriate or whether adjustments to the provisions of
this Agreement are appropriate.  Should it be determined that the amount payable
by US Gold in Paragraph 3 should be increased, US Gold shall not be obligated to
pay an increased amount until the increase has been approved by US Gold’s Audit
Committee of the Board of Directors at its next scheduled meeting.

 

7.               Any notice given hereunder shall be deemed to be given, if
delivered personally to an officer of the Party to which the notice is to be
given, transmitted by facsimile or email, or forwarded by registered mail.

 

8.               The term of this Agreement shall commence as of the date first
above written and shall continue until December 31, 2010, or until terminated by
60 days’ prior written notice by any Party hereto at the sole discretion to the
other parties hereto (the “Term”). In the event of any such termination, 208
shall render a final invoice with respect to Services provided hereunder and,
subject to the provisions of paragraph 6 hereof, US Gold shall pay such amount
within 30 days of receipt of such invoice.

 

9.               US Gold and 208 acknowledge that each may provide services to
other parties and that certain of those parties may also be engaged in the
mining, mineral exploration or oil and gas exploration business.

 

10.         208 agrees that all confidential information related to US Gold
obtained by 208 in the performance of this Agreement shall be held in confidence
unless such information is generally available to the public, or is established
to be in the public domain. All information obtained by 208 in the process of
providing the Services remains the property of US Gold.

 

11.         This Agreement shall endure to the benefit of and be binding upon
the parties hereto and their respective successors.

 

12.         From time to time, any Party hereto shall, at the request of the
other Parties hereto and with reasonable diligence, do all things and provide
all assurances as may be reasonably required to carry out the obligations
contemplated by this Agreement, and any Party hereto shall, at the request of
the other Parties hereto and with reasonable diligence, execute and deliver such
additional documents or

 

3

--------------------------------------------------------------------------------


 

instruments as may be reasonably necessary to carry out the terms of this
Agreement.

 

13.         This Agreement shall be interpreted and constructed in accordance
with the laws of the Province of Ontario, Canada and the laws of Canada
applicable therein.

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date and year first written above.

 

 

2083089 Ontario Inc.

 

 

 

 

 

Per: /s/ Stefan Spears

 

 

 

 

 

US Gold Corporation

 

 

 

 

 

Per: /s/ Perry Y. Ing

 

 

4

--------------------------------------------------------------------------------